United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOM & BORDER PROTECTION,
Laredo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-386
Issued: April 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 6, 2012 appellant filed a timely appeal from a June 11, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s disability from October 26 to December 28, 2011 was
causally related to his accepted employment injury.
FACTUAL HISTORY
On May 19, 2011 appellant, a 51-year-old seized property specialist, sustained a
traumatic injury while trying to pick up a 700-pound pallet using a pallet jack. He pulled on the
1

5 U.S.C. § 8101 et seq.

pallet jack, lost his step, fell backward and landed on his lower back, hitting his right elbow.
OWCP accepted his claim for lumbar sprain.
Appellant stopped work on June 8, 2011 and received continuation of pay to
July 23, 2011. He used sick and annual leave to cover his absence from July 24 to
August 12, 2012. Based on office notes and forms from the attending Board-certified orthopedic
surgeon, Dr. M. David Dennis, who indicated that appellant was unable to work, and based on
the fact that the employing establishment did not indicate that light duty was available, OWCP
paid compensation for temporary total disability from August 15 to September 30, 2011.
Appellant returned to regular duty.
Appellant claimed compensation for wage loss from October 26 to December 28, 2011.
As before, Dr. Dennis completed forms indicating that appellant could not work during this
period. He examined appellant on October 26, 2011 and found localized tenderness in the lower
back. Appellant was moving and walking independently, however, in no severe distress.
Dr. Dennis diagnosed degenerative lumbar disc disease at L4-5, for which he recommended
trigger point injections. He also diagnosed lumbar strain. As appellant advised that his pain was
getting worse rather than better, Dr. Dennis took him off work.
On December 2, 2011 appellant saw Dr. Jaime A. Sued, a Board-certified specialist in
pain medicine. He told Dr. Sued that he returned to work in October but “pain returned after
apply holster belt.” Examination of the lumbar spine revealed decreased range of motion with
increased pain, muscle spasms, stiffness and tenderness. Dr. Sued reviewed a September 2011
imaging study and diagnosed lumbar/thoracic radiculopathy, lumbar disc herniation and muscle
spasm. He indicated that he would obtain approval for left L2-4 median nerve blocks to improve
pain and functionality. Work status, Dr. Sued advised, was per Dr. Dennis: currently off work.
In a December 12, 2011 decision, OWCP denied appellant’s claim for wage-loss
compensation from October 26 to November 30, 2011. It noted that Dr. Sued described a new
injury when he referred to the holster belt and advised appellant that he needed to file a new
injury claim.
OWCP approved the therapeutic injections that Dr. Sued had recommended. Appellant
had the injections on December 19, 2011. OWCP paid compensation for 24 hours of wage loss
resulting therefrom.
Dr. Dennis examined appellant once again on December 28, 2011 and diagnosed
degenerative lumbar disc disease at L4-5 with probable disc disruption. He released appellant to
return to light duty.
Dr. Dennis released appellant to regular duty on January 12, 2012 but appellant’s pain
started coming back the following month. On March 1, 2012 he found that appellant was having
symptoms compatible with degenerative lumbar disc disease, symptoms that he now had for
approximately seven months. Dr. Dennis recommended modifying appellant’s job.

2

On April 9, 2012 Dr. Dennis offered the following clarification regarding appellant’s
condition and work status from October 26 to December 28, 2011:
“Initially, patient was advised to return to work regular duty on
September 29, 2011. He was reevaluated a month later on October 26, 2011 for
the same injury that occurred on May 19, 2011. Upon reevaluation it was found
that his condition was getting worse rather than better. Patient was taken off work
at this time and a course of injections were recommended. Patient was referred to
Dr. Sued for pain management. Patient was off work between October 26 and
December 28, 2011. Patient was off work and treated for continued low back
pain for on-the-job injury of May 19, 2011. He did not experience a new injury.”
Dr. Dennis later added that he took appellant off work on October 26, 2011 to prevent
any further injury, as appellant was complaining of increased pain with multiple activities.
In response to appellant’s request for an oral hearing held by phone on April 10, 2012, on
June 11, 2012 OWCP’s hearing representative affirmed the denial of appellant’s claim for wageloss compensation from October 26 to December 28, 2011. The hearing representative explained
that as of October 26, 2011 appellant had two diagnoses: lumbar strain and degenerative lumbar
disc disease. The latter appeared to be appellant’s established diagnosis. Dr. Dennis found that
appellant’s symptoms were compatible with degenerative lumbar disc disease, but this was not
an accepted medical condition, and Dr. Dennis offered no rationalized opinion as to how this
diagnosis was causally related to what happened on May 19, 2011.
Appellant argues on appeal that Dr. Dennis has clarified that the basis of disability was
the accepted employment injury.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.3
A claimant seeking benefits under FECA has the burden to establish the essential
elements of his or her claim by the weight of the evidence,4 including that he or she sustained an
injury in the performance of duty and that any specific condition or disability for work for which
he or she claims compensation is causally related to that employment injury.5

2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

It is not sufficient for a claimant to establish merely that he or she has disability for work.
He or she must establish that his or her disability is causally related to the accepted employment
injury. FECA provides compensation only for as long as there exists a proven physical or related
impairment attributable to the injury. A claimant must submit a rationalized medical opinion
that supports a causal connection between his or her current disabling condition and the
employment injury. The medical opinion must be based on a complete factual and medical
background with an accurate history of the employment injury and must explain from a medical
perspective how the current disabling condition is related to the injury.6
ANALYSIS
Dr. Dennis, the attending orthopedic surgeon, took appellant off work from October 26 to
December 28, 2011, but it was not clear that he did so because of the May 19, 2011 fall at work.
When he examined appellant on October 26, 2011, Dr. Dennis diagnosed, in addition to
lumbar strain, degenerative lumbar disc disease at L4-5. This was not an accepted medical
condition. In other words, OWCP did not accept that appellant’s fall at work on May 19, 2011
caused or aggravated any kind of degenerative condition in the lumbar spine. It accepted only
the condition of lumbar sprain.
The new diagnosis of a degenerative condition raised some question of whether
appellant’s low back pain during the period claimed was causally related to the accepted sprain
he sustained five months earlier or to the current degenerative changes in his lumbar spine. This
question became more acute when Dr. Sued, the pain management specialist, reviewed a
September 2011 imaging study and diagnosed lumbar/thoracic radiculopathy, lumbar disc
herniation and muscle spasm. He recommended left L2-4 median nerve blocks, which OWCP
approved and for which OWCP paid limited compensation for wage loss.
Moreover, when Dr. Dennis examined appellant on December 28, 2011, at the end of the
claimed period of disability, he no longer diagnosed lumbar sprain. Instead, he diagnosed
degenerative lumbar disc disease at L4-5 with probable disc disruption. When appellant’s pain
started coming back in February 2012, Dr. Dennis confirmed that his symptoms were compatible
with degenerative lumbar disc disease, symptoms appellant now had for approximately seven
months.
As this medical evidence suggests, degenerative changes in the lumbar spine, and a
probable disc disruption, appeared to have become appellant’s primary diagnosis and the basis
for his continuing complaints of low back pain. As OWCP did not accept appellant’s claim for
this medical condition, and as Dr. Dennis did not soundly explain how these changes were
causally related to what happened at work on May 19, 2011, the Board finds that appellant has
not met his burden to establish the critical element of causal relationship.
As the medical opinion evidence does not establish that appellant’s disability from
October 26 to December 28, 2011 was causally related to the May 19, 2011 work incident, the
6

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

4

Board finds that OWCP properly denied appellant’s claim for wage-loss compensation. The
Board will therefore affirm OWCP’s June 11, 2012 decision.
Appellant argues that Dr. Dennis has clarified the matter. His clarification only generally
addressed appellant’s “condition” and “low back pain.” Appellant did not differentiate between
the accepted lumbar sprain and the currently diagnosed degenerative lumbar disc disease and
probable disc disruption. The distinction is critical. One is an accepted condition, the other is
not. OWCP will pay compensation for wage loss only if the claimed disability for work is
established to be causally related to an accepted employment injury.
Dr. Dennis stated that appellant was off work and treated for “continuing low back pain
for on-the-job injury of May 19, 2011,” but he offered no clear basis for appellant’s pain, and he
offered no medical rationale to support any kind of causal relationship between the fall at work
and appellant’s degenerative changes and probable disc disruption. If he attributes appellant’s
low back pain and disability from October 26 to December 28, 2011 to the accepted lumbar
sprain, Dr. Dennis did not explain why a sprain in May did not resolve within six months, why
appellant was able to return to regular duty after September, or how he could differentiate pain
from a lumbar sprain and pain from the noted degenerative changes. The Board notes that
Dr. Dennis found appellant’s pain symptoms beginning about August 2011 to be compatible with
the latter.
As for Dr. Dennis’ explanation that he took appellant off work on October 26, 2011 to
prevent any further injury, it is well established that fear of future injury does not constitute a
basis for the payment of compensation.7 Also, it appears that Dr. Dennis took appellant off work
on October 26, 2011 because appellant advised that his pain was getting worse, not because of
objective findings of disability on examination. Appellant had localized tenderness, but he was
moving and walking independently and was in no severe distress.
Findings on examination are generally needed to support a physician’s opinion that an
employee is disabled for work. When a physician’s statements regarding an employee’s ability
to work consists only of repetition of the employee’s complaints that he hurt too much to work,
without objective findings of disability being shown, the physician has not presented a medical
opinion on the issue of disability or a basis for payment of compensation.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
disability from October 26 to December 28, 2011 was causally related to his accepted
employment injury.
7

E.g., D.S., Docket No. 12-1042 (issued December 7, 2012).

8

E.g., K.C., Docket No. 12-1970 (issued March 13, 2013).

5

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

